Order, Supreme Court, New York County (Arlene R. Silverman, J.), entered on or about March 22, 2006, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in denying defendant a downward departure from his presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). The court had assessed 105 points, which is nearly enough for a level-three adjudication. Furthermore, the underlying sex crime was very serious, and although defendant has not been convicted of additional sex crimes, he has since been convicted of significant drug crimes. Concur—Tom, J.P., Gonzalez, Buckley, Sweeny and Catterson, JJ.